DETAILED ACTION

Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 and 3-34 are pending.
Claim 2 is cancelled.

Response to Arguments
Applicant’s argument has been fully considered but it is moot in light of a new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-7, 9-14, 19-20, 22-29, and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mirkov et al. (US 20130096546 A1, March 5, 2009) (hereinafter “Mirkov”) in view of Mordaunt et. al. (US 20070265602 A1, November 15, 2007) (hereinafter “Mordaunt”).
Regarding claims 1, 22 and 32, Mirkov teaches a device for laser treatment of epidermis (and a method of use), the device comprising: 
a laser energy source (“In some embodiments, the method and system of the invention utilize a solid-state laser source, such as an Nd:YAG laser.”  See para [0009]);
a laser energy focusing system, arranged and controlled to focus a laser beam generated by the laser energy source (“In another embodiment, the optical system can comprise a diffractive lens array, preferably comprised of about 2000 or less lenses, arranged in an optical path between a laser source and the treatment area, such that each lens in the array provides a high-intensity zone surrounded by a low intensity zone of radiation.”  See para [0013]); 
a handpiece, optically coupled to the laser energy source (e.g., [0011] and Fig. 11);
a scanning and actuating system to address a laser beam towards a region of epidermis to be treated, said scanning and actuating system being controlled so as to sequentially direct the laser beam in a plurality of portions of the epidermis inside said region of epidermis to be treated, said laser beam having a variable energy density profile in a cross section of said laser beam, in a central area of said cross section an intensity of the laser beam being adapted to cause an ablation of the epidermis in a central portion of a volume exposed to the laser beam, and in an external annular area of said cross section the intensity of the laser beam being adapted to cause at least one of an hemostasis of blood vessels and shrinkage of collagen of the epidermis in an annular portion of the volume exposed to the laser beam, said annular portion surrounding said central portion (“The output beam from the laser source is coupled into an optical system that modifies the beam to provide a large-diameter beam having a non-uniform energy profile, comprised of a plurality of high-intensity zones surrounded by lower-intensity zones within the treatment beam. The higher-intensity zones heat select portions of the target tissue to temperatures sufficient for a first treatment (e.g. collagen shrinkage), while the lower-intensity zones provide sufficient energy to the surrounding tissue for a second treatment (e.g. stimulated collagen production).”  See para [0009].  “In some embodiments, the temperatures in the treatment zones may be sufficiently high to cause tissue ablation. In some cases, ablation of the high fluence regions leads to a stronger effect of collagen shrinkage compared to the non-ablative collagen destruction and shrinkage achieved in the above described non-ablative mode.”  See para [0118].  “In another aspect, and apparatus is disclosed including: an optical delivery head [comprising waveguide]; a scanner device for selectively positioning the optical delivery head at each of a plurality of locations above a treatment region including a first layer of tissue overlaying a second layer of tissue; and a controller. The controller is configured to: direct the optical delivery head to each of the locations, and at each location respectively, direct the optical delivery head to: emit a first beam of light at a first wavelength to ablate a respective channel at least partially through the first layer of tissue, and emit a second beam of light at a second wavelength to transmit a portion of the light at the second wavelength through the channel to the second layer of tissue.”  See para [0053].  “The optical elements may include, for example, an articulated lens or mirror, a MEMS device, a digital light processor, an acousto-optic modulator, a rotating lens or mirror, a deformable lens or mirror, a diffractive element, or any other suitable scanning element or elements know in the art.”  See para [0149]).
Mirkov does not teach when the handpiece is maintained in a stationary position, wherein the scanning and actuating system comprises at least one scanning mirror arranged inside the handpiece and controlled by the actuating system such that the laser beam exiting from the handpiece is moved according to a pre-settable pattern.  
However, Mirkov teaches varying the fluence impinging on various portions of the fiber bundle such that the “beam profile can thus be optimized for a variety of different conditions and laser treatment methods.”  See [0106].  See also [0020].  
Mordaunt teaches varying the fluence impinging on various portions of a fiber bundle by using a movable mirror (e.g., 32, Fig .1) to selectively deflect the beam into select fibers in the optical fiber bundle.  See, e.g., [0013] and Fig. 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mordaunt with the teachings of Mirkov such that the scanning and actuating system is arranged in the handpiece to address a laser beam exiting the handpiece towards a region of epidermis to be treated, and when the handpiece is maintained in a stationary position, wherein the scanning and actuating system comprises at least one scanning mirror arranged inside the handpiece and controlled by the actuating system such that the laser beam exiting from the handpiece is moved according to a pre-settable pattern (as recited in claims 1, 22, 32) in order to vary the fluence impinging on various portions of the fiber bundle to optimize for a variety of different conditions and laser treatment methods.
Regarding claim 3, as discussed above, Mirkov (in view of Mordaunt) teaches a device for laser treatment of epidermis, further comprising a control unit configured to select said pattern, wherein an amount of laser energy applied to one of the portions of the epidermis when the handpiece is maintained in the stationary position is different from an amount of laser energy applied to another one of the portions of the epidermis when the handpiece is maintained in the stationary position (as recited in claim 3) (“The array comprises a plurality of separate diffractive lenses adjacent to one another. In general, there are 2000 or less lenses in an array, and preferably about 1800 lenses. Each lens is between about 150 and 450 microns in diameter, and is preferably about 250 microns in diameter. The entire array of diffractive lenses is generally about 7 to 10 mm in diameter. The array directs the input beam from the laser source (which is preferably also about 7-10 mm in diameter) into a plurality of higher-intensity "hot spots," corresponding to the central portion of each individual lens in the array, and lower intensity regions surrounding each hot spot. The combined effect in the patient's tissue is to produce a plurality of higher-intensity zones in the skin corresponding to the center of each diffractive lens surrounded by areas of lower-intensity radiation. This is shown in the treatment beam profile of FIG. 8.”  See para [0111] and Fig. 6-7, 11, and 14A-14C.  “The array comprises a plurality of separate diffractive lenses adjacent to one another. In general, there are 2000 or less lenses in an array, and preferably about 1800 lenses. Each lens is between about 150 and 450 microns in diameter, and is preferably about 250 microns in diameter. The entire array of diffractive lenses is generally about 7 to 10 mm in diameter. The array directs the input beam from the laser source (which is preferably also about 7-10 mm in diameter) into a plurality of higher-intensity "hot spots," corresponding to the central portion of each individual lens in the array, and lower intensity regions surrounding each hot spot. The combined effect in the patient's tissue is to produce a plurality of higher-intensity zones in the skin corresponding to the center of each diffractive lens surrounded by areas of lower-intensity radiation. This is shown in the treatment beam profile of FIG. 8.”  See para [0111] and Fig. 6-7, 11, and 14A-14C).
Regarding claims 5, 12, 13, 24, 25, 28, and 33, as discussed above, Mirkov (in view of Mordaunt) teaches a device for laser treatment of epidermis wherein said scanning pattern is configured such that an entire surface of the epidermis in said region is treated with said laser energy, wherein said scanning pattern is configured such that the entire surface of the epidermis in said region is treated with said laser energy, further comprising a wave guide to convey the laser energy towards an applying handpiece, said scanning system being housed in said handpiece. wherein said laser energy is pulsed and each portion of said epidermis is irradiated with a plurality of laser pulses, wherein an amount of the laser energy applied to one of the portions of the epidermis when the handpiece is maintained in the stationary position is different from an amount of the laser energy applied to another one of the portions of the epidermis when the handpiece is maintained in the stationary position; further comprising a control unit adapted to control the emission of the laser beam and the laser energy focusing system such that a plurality of laser pulses are directed to each one of said portions of the epidermis. wherein the scanning pattern is such that sequentially treated areas of the epidermis partially overlap, wherein the laser treatment pattern is defined by a plurality of sequential positions of the laser beam on the epidermis, and selecting the laser treatment pattern includes at least selecting a mutual distance of said sequential positions, wherein an amount of laser energy applied to one of the portions of the epidermis when the handpiece is maintained in the stationary position is different from an amount of laser energy applied to another one of the portions of the epidermis when the handpiece is maintained in the stationary position (“In another aspect, and apparatus is disclosed including: an optical delivery head [comprising waveguide]; a scanner device for selectively positioning the optical delivery head at each of a plurality of locations above a treatment region including a first layer of tissue overlaying a second layer of tissue; and a controller. The controller is configured to: direct the optical delivery head to each of the locations, and at each location respectively, direct the optical delivery head to: emit a first beam of light at a first wavelength to ablate a respective channel at least partially through the first layer of tissue, and emit a second beam of light at a second wavelength to transmit a portion of the light at the second wavelength through the channel to the second layer of tissue.”  See para [0053].  “The optical elements may include, for example, an articulated lens or mirror, a MEMS device, a digital light processor, an acousto-optic modulator, a rotating lens or mirror, a deformable lens or mirror, a diffractive element, or any other suitable scanning element or elements know in the art.”  See para [0149]).
Regarding claims 6 and 23, Mirkov (in view of Mordaunt) teaches a device for laser treatment of epidermis (and method of use), wherein in a volume outside said annular area the laser energy density is adapted to cause a biostimulation of the tissues; further comprising biostimulating, through said laser energy, a tissue area surrounding said annular area in each of said portions of epidermis (“Preferably, the invention is used for skin rejuvenation treatment, in which a high-intensity portion of the laser radiation causes collagen destruction and shrinkage [resulting in hemostasis] within select portions of the treatment area, while a lower-intensity portion of the radiation causes fibroblast [bio]stimulation leading to collagen production across other portions of the treatment area.”  See para [0008]).
Regarding claim 7, Mirkov (in view of Mordaunt) teaches a device for laser treatment of epidermis (and method of use), wherein said central area has a maximum cross dimension from about 40 to about 500 micrometers (“In another embodiment, the optical system can comprise a diffractive lens array, preferably comprised of about 2000 or less lenses [inclusive of a single lens] . . . Each lens in the array can have a diameter of between about 150 and 450 microns . . .”  See para [0013]).  
Regarding claims 9 and 26, Mirkov (in view of Mordaunt) teaches a device for laser treatment of epidermis (and method of use), wherein said laser energy source has a wave length comprised between 532 and 13,000 nm (“The laser source can be an Nd:YAG laser, and generally produces an output beam having a wavelength between about 1.3 to 1.6 microns, and preferably between about 1.41 and 1.44 microns . . .”  See para [0014]).
Regarding claims 10 and 27, Mirkov (in view of Mordaunt) teaches a device for laser treatment of epidermis (and method of use), wherein said laser energy source is a carbon dioxide laser with a 10600 nm emission (“The first wavelength is chosen to be with very high absorption in tissue (for example from a laser such as an Er:YAG or CO2 laser).”  See par [0150]).  Official Notice is given that it is well-known in the art that CO2 lasers produce infrared light centering around 10600 nm.
Regarding claim 11, Mirkov (in view of Mordaunt) teaches a device for laser treatment of epidermis (and method of use), wherein said laser energy source is a pulsed laser energy source (“. . . various techniques may be used to increase the ablation depth. One is to increase the fluence, another is to deliver a sequence of pulses with fluence that is slightly higher than the ablation threshold and accumulate the ablation depth.”  See para [0120]).
Regarding claims 14 and 29, Mirkov (in view of Mordaunt) teaches a device for laser treatment of epidermis, wherein the energy density profile of the laser beam has approximately a shape of a Gaussian curve, with a maximum arranged on an axis of the laser beam, or wherein wherein the laser beam has a Gaussian energy density distribution.  Official Notice is given that lasers typically emit beams that approximate a Gaussian profile, in which case the laser is said to be operating on the fundamental transverse mode, or “TEM00 mode.”
Regarding claims 19 and 20, Mirkov (in view of Mordaunt) teaches a device for laser treatment of epidermis, wherein said central area has a maximum cross dimension from about 100 to about 400 micrometers; wherein said central area has a maximum cross dimension from about 120 to about 350 micrometers (“In another embodiment, the optical system can comprise a diffractive lens array, preferably comprised of about 2000 or less lenses [inclusive of a single lens] . . . Each lens in the array can have a diameter of between about 150 and 450 microns . . .”  See para [0013]).

Claims 4, 8, 15-18, 21, and 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mirkov in view of Mordaunt, as applied to claims 1, 22, and further in view of Altshuler et al. (US 20080294150 A1, November 27, 2008) (hereinafter “Altshuler”).
Regarding claim 8, Mirkov teaches a device for laser treatment of epidermis, except wherein said external annular area has an inner dimension corresponding to a dimension of the central area and a maximum external cross dimension greater by 6-200 micrometers than the cross dimension of the central area.
Altshuler teaches a device for laser treatment of epidermis, except wherein said external annular area has an inner dimension corresponding to a dimension of the central area and a maximum external cross dimension greater by 6-200 micrometers than a cross dimension of the central area and preferably 80 to 120 micrometers greater than the cross dimension of the central area (“As a general matter, the size of the EMR-treated islets can range, for example, from 1 µm to 30 mm in any particular dimension. For example, and without limitation, a lattice of substantially linear islets can consist of parallel islets have a length of approximately 30 mm and a width of approximately 10 µm to 1 mm. As another example, and without limitation, for substantially cylindrical islets in which the axis of the cylinder is orthogonal to the tissue surface, the depth can be approximately 10 µm to 4 mm and the diameter can be approximately 10 µm to 1 mm.”  See para [0118].  “Generally, the lattice is a periodic structure of islets in one, two, or three dimensions. For instance, a two-dimensional (2D) lattice is periodic in two dimensions and translation invariant or non-periodic in the third.”  See para [0111].  “Lattices with islets in multiple thin layers in a volume can be formed serially, for example using a scanner or using multiple energy sources having different wavelengths. Islets in the same or varying depths can be created, and when viewed from the skin surface, the islets at varying depths can be either spatially separated or overlapping.”  See para [0114]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Altshuler with the device taught by Mirkov such that the said external annular area has an inner dimension corresponding to a dimension of the central area and a maximum external cross dimension greater by 6-200 micrometers than the cross dimension of the central area (as recited in claim 8) in order to achieve particular treatment geometries.
Regarding claims 4, 15-17, and 31, Mirkov teaches a device for laser treatment of epidermis, except wherein further comprising a radio frequency generator and at least one electrode arranged on a handpiece, said handpiece being connected to said laser energy source by a wave guide.  
Altshuler teaches utilization of radio frequency (“Using microwave and radio frequency EMR, depths of several centimeters can be achieved.”  See para [0123].  “Islets can be treated with any form of EMR, as many embodiments include the use of EMR within the ultraviolet, visible and infra-red spectrum. Other forms of EMR that are useful include microwave, ultrasound, photo-acoustic, radio frequency, low frequency and EMR induced by direct current.”  See para [0068]).  
Note that Altshuler teaches that various EMR (e.g., laser, RF) can be combined.  See, e.g., [0104] (“…photoselective islets can be created in various ways in the same tissue by targeting different chromophores using different wavelengths or combinations of wavelengths of EMR.”)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Altshuler with the device taught by Mirkov (in view of Mordaunt) such that further comprising a radio frequency generator and at least one electrode arranged on a handpiece, said handpiece being connected to said laser energy source by a wave guide (as recited in claim 15); wherein said at least one electrode forms a spacer between (construed as positioned between or within) said handpiece and a tissue to be treated (as recited in claims 16), and further comprising another electrode to provide two electrodes, said two electrodes being carried by said handpiece for propagating radio frequency emission (as recited in claim 17); further comprising a control unit adapted to control the laser energy focusing system and the laser source to modulate a penetration depth of the laser beam in said epidermis (as recited in claim 4); wherein said radio frequency emission is applied in the epidermis at a greater depth than a depth of propagation of the laser energy (as recited in claim 31) in order to achieve a greater penetration depth.
Regarding claims 18 and 30, Mirkov teaches a device for laser treatment of epidermis, except wherein further comprising a time control for temporarily coordinating application of the laser energy and the radio frequency emission.  However, Mirkov teaches coordination of a plurality of laser energy sources.  See e.g., para [0150] – [0153].  As discussed above, Mirkov in view of Altshuler teaches utilization of radio frequency and laser energy.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate modify the device taught by Mirkov in view of Altshuler and Mordaunt such that further comprising a time control for temporarily coordinating application of the laser energy and the radio frequency emission (as recited in claim 18); further comprising the step of combining a radio frequency emission with said laser energy (as recited in claim 30) in order to achieve the requirement energy emissions and penetration depths.
Regarding claim 21, Mirkov teaches a device for laser treatment of epidermis, except wherein said external annular area has an inner dimension corresponding to a dimension of the central area and a maximum external cross dimension greater by 80 to 120 micrometers than the cross dimension of the central area. 
Altshuler teaches a device for laser treatment of epidermis, except wherein said external annular area has an inner dimension corresponding to a dimension of the central area and a maximum external cross dimension greater by 6-200 micrometers than a cross dimension of the central area and preferably 80 to 120 micrometers greater than the cross dimension of the central area (“As a general matter, the size of the EMR-treated islets can range, for example, from 1 µm to 30 mm in any particular dimension. For example, and without limitation, a lattice of substantially linear islets can consist of parallel islets have a length of approximately 30 mm and a width of approximately 10 µm to 1 mm. As another example, and without limitation, for substantially cylindrical islets in which the axis of the cylinder is orthogonal to the tissue surface, the depth can be approximately 10 µm to 4 mm and the diameter can be approximately 10 µm to 1 mm.”  See para [0118].  “Generally, the lattice is a periodic structure of islets in one, two, or three dimensions. For instance, a two-dimensional (2D) lattice is periodic in two dimensions and translation invariant or non-periodic in the third.”  See para [0111].  “Lattices with islets in multiple thin layers in a volume can be formed serially, for example using a scanner or using multiple energy sources having different wavelengths. Islets in the same or varying depths can be created, and when viewed from the skin surface, the islets at varying depths can be either spatially separated or overlapping.”  See para [0114]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Altshuler with the device taught by Mirkov (in view of Mordaunt) in order to achieve particular treatment geometries.
Regarding claim 34, as discussed above, Mirkov (in view of Mordaunt and Altshuler) teaches a device for laser treatment of an epidermis comprising: a laser energy source optically coupled to a handpiece; a laser energy focusing system, arranged and controlled to focus a laser beam generated by the laser energy source; a scanning and actuating system arranged in the handpiece and adapted to address a laser beam towards a region of epidermis to be treated, said scanning and actuating system being controlled so as to sequentially direct the laser beam in a plurality of portions of the epidermis inside said region of epidermis to be treated, said laser beam having a variable energy density profile in a cross section of said laser beam, in a central area of said cross section an intensity of the laser beam being adapted to cause an ablation of the epidermis in a central portion of a volume exposed to the laser beam, and in an external annular area of said cross section the intensity of the laser beam being adapted to cause at least one of a hemostasis of blood vessels and shrinkage of collagen of the epidermis in an annular portion of the volume exposed to the laser beam, said annular portion surrounding said central portion; a radio frequency generator and at least one electrode arranged on said handpiece, said handpiece being connected to said laser energy source by a wave guide, wherein said at least one electrode forms a spacer between said handpiece and tissue to be treated; and a time control for temporarily coordinating a combined application of laser energy and the radio frequency emission on the epidermis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792